Motion Denied; Appeal Dismissed and Memorandum Opinion filed April 22,
2014.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-14-00153-CV

        FIDEL PIZANO AND MARIA SANCHEZ AND ALL OTHER
                      OCCUPANTS, Appellants
                                         V.

                      HREAL COMPANY, LLC, Appellee

                  On Appeal from the Co Civil Ct at Law No 2
                            Harris County, Texas
                       Trial Court Cause No. 1041050

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed January 27, 2014. The notice of
appeal was filed on February 13, 2014. To date, our records show that appellants
have neither established indigence nor paid the $195.00 appellate filing fee. See
Tex. R. App. P. 5 (requiring payment of fees in civil cases unless indigent); Tex. R.
App. P. 20.1 (listing requirements for establishing indigence).
         On March 21, 2014, this court ordered appellants to pay the appellate filing
fee on or before March 31, 2014, or the appeal would be dismissed. No response
has been filed. Accordingly, the appeal is ordered dismissed. See Tex. R. App. P.
42.3(c) (allowing involuntary dismissal of case because appellant has failed to
comply with notice from clerk requiring response or other action within specified
time).

         Appellee has filed a motion to dismiss on the grounds the judgment was an
agreed judgment. Appellant further requests sanctions against appellants for filing
a groundless appeal.       Appellee’s motion to dismiss is denied as moot and
appellee’s request for sanctions is denied.



                                       PER CURIAM



Panel consists of Justices Boyce, Busby and Wise.




                                           2